





Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

DOCUMENT SPA-07122012

This Securities Purchase Agreement (this “Agreement”) is dated as of July 12,
2012, between Silver Falcon Mining, Inc., a Delaware corporation (the “Company”)
and JMJ Financial (the “Purchaser”) (referred to collectively herein as the
“Parties”).

WHEREAS, the Company desires to sell and Purchaser desires to purchase a
Convertible Promissory Note due, subject to the terms therein, eighteen (18)
months from its effective date of issuance, issued by the Company to the
Purchaser, in the form of Exhibit A attached hereto (the “Note”) and a Warrant
to purchase 16,666,667 shares of the Company’s Class A common stock (“Common
Stock”) for a period of four (4) years from the date hereof, issued by the
Company to the Purchaser, in the form of Exhibit B attached hereto (the
“Warrant,” and together with the Note, the “Securities”) as set forth below;

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the Company and the Purchaser agree as follows:

ARTICLE I   PURCHASE AND SALE

1.1

Purchase and Sale.  Upon the terms and subject to the conditions set forth
herein, the Company agrees to sell, and the Purchaser agrees to purchase the
Note, in an aggregate principal amount of $525,000, and a Warrant to purchase
16,666,667 shares of Company Common Stock with an aggregate exercise price of
$500,000. The Purchaser shall deliver, via wire transfer, immediately available
funds in the amount of US $500,000 (the “Purchase Price”), and the Company shall
deliver to the Purchaser the Note and the Warrant, and the Company and the
Purchaser shall deliver any other documents or agreements related to this
transaction, including, but not limited to, Representations and Warranties
Agreement Document RW-07122012, Default Document D-07122012, and Registration
Rights Agreement RR-07122012.

1.2

Effective Date.  This Agreement will become effective only upon occurrence of
the two following events: execution of this Agreement, the Note, and the Warrant
by both the Company and the Purchaser, and delivery of the first payment of the
Purchase Price by the Purchaser to the Company.

ARTICLE II   MISCELLANEOUS

2.1

Successors and Assigns. This Agreement may not be assigned by the Company.  The
Purchaser may assign any or all of its rights under this Agreement and
agreements related to this transaction.  The terms and conditions of this
Agreement shall inure to the benefit of, and be binding upon, the respective
successors and permitted assigns of the parties.  Nothing in this Agreement,
express or implied, is intended to confer upon any party, other than the parties
hereto or their respective successors, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

2.2

Reservation of Authorized Shares.  As of the effective date of this Agreement
and for the remaining period during which the Note is convertible into shares of
the Company and the Warrant is exercisable for shares of the Company, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares (at least 60,000,000 common shares) to provide for the issuance
of common stock upon the full conversion of the Note and the full exercise of
the Warrant.  The Company represents that upon issuance, such shares will be
duly and validly issued, fully paid and non-assessable.  The Company agrees that
its issuance of the Note and the Warrant constitutes full authority to its
officers, agents and transfer agents who are charged with the duty of executing
and issuing shares to execute and issue the necessary shares of Common Stock
upon the conversion of the Note and the exercise of the Warrant.  No further
approval or authority of the stockholders or the Board of Directors of the
Company will be required for the issuance and sale of the Securities to be sold
by the Company as contemplated by the Agreement or for the issuance of the
shares contemplated by the Note or the shares contemplated by the Warrant.





1




2.3

Rule 144 Tacking Back and Registration Rights.  Whenever the Note or Warrant or
any other document related to this transaction provides that a conversion
amount, make-whole amount, penalty, fee, liquidated damage, or any other amount
or shares (a “Tack Back Amount”) tacks back to the original date of the Note,
Warrant, or document for purposes of Rule 144 or otherwise, in the event that
such Tack Back Amount was registered or carried registration rights, then that
Tack Back Amount shall have the same registration status or registration rights
as were in effect immediately prior to the event that gave rise to such Tack
Back Amount tacking back.  For example, if the Purchaser converts a portion of
the Note and receives registered shares and the Purchaser later rescinds that
conversion, the conversion amount would be returned to the principal balance of
the Note and upon any future conversion of the Note the amount converted would
be convertible into shares registered on that registration statement.

2.4

Additional Financing.  The Purchaser, at its option, may invest up to an
additional $1,000,000 (one million dollars), in part, whole, and/or multiple
transactions, in the Company on the same or better terms as set forth in this
agreement for a period of three years from the Effective Date.  In the event
that the Purchaser wishes to exercise this right, the Purchaser will provide
written notification to the Company and deliver to the Company, (i) at
Purchaser’s election, documents for execution substantially similar to, or
containing substantially similar terms as, this agreement and the transaction
documents related to this agreement, or (ii) upon mutual agreement of the
Company and the Purchaser, new documents that will memorialize the terms of the
additional financing.

2.5

Governing Law. This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Florida, without regard to the
principles of conflict of laws thereof.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in Miami-Dade County, in the State of Florida.  Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.

2.6

Delivery of Process by Purchaser to Company.  In the event of any action or
proceeding by the Purchaser against the Company, and only by Purchaser against
the Company, service of copies of summons and/or complaint and/or any other
process which may be served in any such action or proceeding may be made by
Purchaser via U.S. Mail, overnight delivery service such as FedEx or UPS, email,
fax, or process server, or by mailing or otherwise delivering a copy of such
process to the Company at its last known address or to its last known attorney
as set forth in its most recent SEC filing.

2.7

Notices.  Any notice required or permitted hereunder must be in writing and
either be personally served, sent by facsimile or email transmission, or sent by
overnight courier.  Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

2.8

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of this Agreement may be effected by
email.

2.9

Expenses. The Company and the Purchaser shall pay all of their own costs and
expenses incurred with respect to the negotiation, execution, delivery and
performance of this Agreement.  In the event any attorney is employed by either
party to this Agreement with respect to legal or equitable action, arbitration
or other proceeding brought by such party for the enforcement of this Agreement
or because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party in
such proceeding will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

2.10

No Public Announcement.  Except as required by securities law, no public
announcement may be made regarding this Agreement, the Note, the Warrant, or the
Purchase Price without written permission by both the Company and the Purchaser.

2.11

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.





2




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
12th day of July, 2012.







COMPANY:




SILVER FALCON MINING, INC.




By: ____________________________

Pierre Quilliam

Chief Executive Officer

 

 




PURCHASER:




_______________________________

JMJ Financial / Its Principal






















[Securities Purchase Agreement Signature Page]





3





